IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,545


EX PARTE RONALD LEE AKIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W9531-1 IN THE 355TH DISTRICT COURT

FROM HOOD COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to eighty years' imprisonment.  The conviction
was affirmed on appeal.  Akin v. State, 07-05-00238-CR (Tex. App.-- Texarkana December 9, 2005,
no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to file a petition for discretionary review although retained to do so.
 	The trial court has determined that trial counsel was ineffective and that counsel's deficient
performance prejudiced Applicant.  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Seventh Court of
Appeals in Cause No. 07-05-00238-CR that affirmed his conviction in Case No. 9531 from the 355th
Judicial District Court of Hood County, Texas.  Applicant shall file his petition for discretionary
review with the Seventh Court of Appeals within 30 days of the date on which this Court's mandate
issues.

Delivered: November 15, 2006
Do Not Publish